Citation Nr: 1610423	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  01-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for essential hypertension, to include as secondary to hemorrhoids and diabetes mellitus, type II.

3.  Entitlement to service connection for pulmonary hypertension, to include as secondary to hemorrhoids and diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a February 2006 decision, the Board denied service connection for hemorrhoids, essential hypertension, and pulmonary hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in December 2009, the Court vacated the Board's denial of those service connection claims and remanded the case for readjudication in accordance with the decision.  The claims were again denied by the Board in July 2013 and were subsequently appealed.  In a Joint Motion for Remand dated March 2014, the Court vacated the Board's denial and remanded the issues for readjudication in accordance with the Joint Motion.  The Board denied the claims in a September 2014 rating decision, and they were again appealed.  In a November 2015 Joint Motion for Remand, the Court once more vacated and remanded the issues for readjudication in accordance with the Joint Motion.  

In June 2005, the Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ) who has since left the Board.  A transcript of the hearing is associated with the record.  In May 2010, the Veteran was offered the opportunity to have an additional Board hearing, which he declined.  

The Board notes that the Veteran's claims for service connection for a psychiatric disorder, to include panic disorder or an anxiety disorder, to include as secondary to hemorrhoids, and for service connection for ischemic heart disease, to include as due to herbicide exposure, were remanded by the Board in September 2014 for further development.  These claims have not been returned to the Board, thus they are not before the Board at this time.
  
The Veteran's claim for service connection for diabetes mellitus, type II, was granted in a rating decision dated February 2015, and the RO denied the Veteran's request for an earlier effective date in a rating decision dated May 2015.  The Veteran has not expressed disagreement with the May 2015 rating decision, therefore this issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issues of entitlement to service connection for essential hypertension, to include as secondary to hemorrhoids and diabetes mellitus, type II, and entitlement to service connection for pulmonary hypertension, to include as secondary to hemorrhoids and diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record demonstrates that it is at least as likely as not that the Veteran's hemorrhoids had its onset during active military service.


CONCLUSION OF LAW

The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable decision herein as to entitlement to service connection for hemorrhoids, the Board finds that any deficiencies in notice or assistance are not prejudicial to the Veteran.

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge may be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.  

Analysis

The Veteran contends that the onset of his hemorrhoids began during active duty service when he experienced constipation, straining during a bowel movement, an anal lump, and rectal bleeding.  The evidence of record, including VA medical center (VAMC) treatment records, VA examinations, and private treatment records, demonstrates that the Veteran has a current diagnosis of hemorrhoids.  Thus, the Board finds that the current disability requirement for service connection purposes is met. 

As to the in-service incurrence of a disease or injury, review of the Veteran's service treatment records is negative for any complaints or findings of hemorrhoids during active service.  On clinical examination at the time of discharge, in April 1971, the Veteran's anus and rectum were assessed as normal.  Indeed, the Veteran admits that he did not receive treatment for hemorrhoids during active service.  However, he has submitted statements and provided testimony that he developed hemorrhoids during active service.    

In a statement submitted in July 2003, the Veteran stated that during a field mission, on or about January 23, 1971, he "felt hemorrhoids protruding from my anus shortly after a bowel movement."  He further reported that on or about April 17, 1971, he had "an episode of a straining bowel movement, with a small amount of bright red blood," and that he again felt hemorrhoids protruding from his anus.  

At the travel board hearing held in June 2005, the Veteran testified as to the onset of his hemorrhoids.  The Veteran stated that in May 1970, while on a field mission, he noticed bright red blood after a bowel movement.  In addition, he reported suffering from constipation and observing an anal lump.  The Veteran further stated that he did not seek medical treatment at that time because he was in the field and his unit was constantly moving.  In addition, the Veteran "didn't think that much of it" when these symptoms occurred, as he was on a field mission.  The Veteran testified that after discharge, these symptoms did not go away, and in 1972, he was diagnosed with hemorrhoids.  Indeed, medical evidence of record from the VA Hospital in Gainesville, Florida, dated February 1972, confirms that external hemorrhoids were noted at that time.   

The Veteran is competent to report symptoms that are readily observable by lay witnesses through the senses, such as constipation and blood during bowel movements.  The Veteran is also competent to report the onset of such symptoms during active service.  See Layno, 6 Vet. App. at 469-70; see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  In addition, the Board finds the Veteran credible in his assertions regarding the onset of hemorrhoids, as he has consistently reported that he first observed symptoms of this condition during active service.  Although the Veteran has identified different dates during service as the time of onset of his hemorrhoids, this does not impugn his credibility, as the substance of his assertions-i.e., the reported symptoms and the circumstances in which they were observed-have remained consistent.  The Veteran has also credibly explained that he did not seek medical treatment upon observing these symptoms because he was in the field and on the move.  The Board thus concludes that the Veteran's unrebutted statements are sufficient to place the evidence in at least relative equipoise as to the onset of hemorrhoids during active service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).   

The probative evidence of record demonstrates that the Veteran has a current disability of hemorrhoids and that he had an in-service injury or disease.  The question remaining for consideration, therefore, is whether it is at least as likely as not that there is a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.102, 3.303.  

The Veteran submitted private medical records from Dr. J. L. in support of his claim.  In May 2012, the Veteran reported to Dr. J. L. that he developed severe constipation with rectal bleeding while on active duty; was treated for rectal bleeding allegedly due to hemorrhoids in 1972; and suffered extensive rectal bleeding again in 1984.  The Veteran stated that he continues to experience constipation, fecal leakage, soiling of his undergarments, and intermittent bleeding and prolapse of hemorrhoids.  On examination, which included an anoscopy, Dr. J. L. observed a patulous anal sphincter and prolapse of probably the left anterior internal hemorrhoid.  Dr. J. L. stated that the chronic constipation experienced by the Veteran during active duty service, "probably contributed to the development of hemorrhoids with the associated straining involved and subsequent diminishment of anal sphincter control and prolapsed hemorrhoids over the years."  Dr. J. L. concluded that there is a greater than 50 percent chance that the Veteran's current symptoms are related to the constipation he experienced during active duty.  In a June 2012 medical record, Dr. J. L. again stated his belief, based on the Veteran's medical history, that the Veteran's hemorrhoids began during active duty.  

Two VA opinions are also of record as to the etiology of the Veteran's hemorrhoids.  In October 2010, following examination of the Veteran and review of his claims file and medical records, a VA examiner stated that she could not opine on the relationship between the Veteran's hemorrhoids and military service without resorting to mere speculation.  In reaching this conclusion, the examiner cited the absence of any complaint or finding of hemorrhoids in the Veteran's service treatment records.  

The August 2012 examiner stated that there is no objective evidence to connect the Veteran's incidental finding of external hemorrhoids post-service with his time in service, noting that the Veteran's service treatment records are absent any complaint of hemorrhoids.  The examiner also cited to medical literature for the proposition that an association between hemorrhoids and chronic constipation is unsupported.  The examiner concluded by stating that any determination of the exact date or cause of the Veteran's hemorrhoids would be speculative at best.  

Both the October 2010 and August 2012 VA opinions are of limited probative value, as the examiners failed to consider the Veteran's statements regarding his symptoms of constipation and rectal bleeding during active service.  See Dalton v. Nicholson, 21 Vet App. 23, 39-40 (2007) (holding that a VA examination is inadequate where the examiner does not comment on the veteran's statements of an in-service injury or event and relies on a lack of medical evidence in service records to provide a negative opinion).  

The Board finds that the evidence is at least in relative equipoise as to whether the onset of the Veteran's hemorrhoids was during active service.  In making this finding, the Board assigns limited probative value to the negative VA opinions, as they did not consider the Veteran's credible statements regarding the onset of his symptoms.  The Board assigns greater probative value to the positive nexus opinion provided by Dr. J. L., as he considered the Veteran's relevant medical history, provided a fully articulated opinion regarding the etiology of the Veteran's hemorrhoids, and supported his opinion with a reasoned analysis.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Any remaining doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for hemorrhoids must be granted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.    


ORDER

Entitlement to service connection for hemorrhoids is granted.  


REMAND

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA medical opinions were obtained in October 2010 as to the Veteran's claims for service connection for essential hypertension and for pulmonary hypertension, to include as secondary to hemorrhoids and diabetes mellitus, type II.  These opinions concluded that the Veteran's essential hypertension and pulmonary hypertension were neither related to any diagnosed hemorrhoids disorder nor otherwise related to the Veteran's military service.  However, the opinions did not address whether the Veteran's pulmonary hypertension and essential hypertension are aggravated by any diagnosis of hemorrhoids.  See 38 C.F.R. § 3.310(b).  Therefore, the opinions are inadequate for resolving the question of secondary service connection, and supplemental opinions are required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).    

As to whether the Veteran's essential hypertension and pulmonary hypertension are caused by or aggravated by his service-connected diabetes mellitus, type II, the Board observes that the January 2015 medical opinion addresses these issues, therefore they do not need to be further developed on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim file to the October 2010 VA examiner, or another individual with the appropriate expertise, to obtain a supplemental medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's essential hypertension and pulmonary hypertension are caused or aggravated to any degree by any service-connected disability, specifically to include the Veteran's service-connected hemorrhoids.  

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.  

2.  Following the above, and completion of any other development deemed necessary in light of the above, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


